Exhibit 99.1 The Apple REIT Eight, Inc. portfolio of real estate represents 51 well-branded lodging properties that are strategically diversified across markets within 19 states. As key indicators of hotel performance continue to strengthen throughout the U.S. hotel industry, I am pleased to report that operations across our portfolio improved during the third quarter of this year as compared to the same period of 2012. For the three-month period ending September 30, 2013, the Apple REIT Eight portfolio of hotels achieved revenue per available room (RevPAR) of $97, an increase of approximately three percent as compared to the same period last year, an average occupancy rate of 78 percent and an average daily rate (ADR) of $125. For the nine-month period ending September 30, 2013, RevPAR was $90, up by approximately three percent in comparison to results from the same nine-month period last year. Although uncertainty surrounding U.S. government fiscal policies and associated potential government spending reductions has impacted and may continue to affect some of our markets, hotel industry analysts have continued to forecast industry improvement in revenue for the remainder of 2013 and into 2014 as compared to the previous year. As compared to the same periods of 2012, modified funds from operations (MFFO) for the third quarter of this year increased slightly and for the first nine months of the year improved by approximately three percent. MFFO for the third quarter of this year totaled $14.7 million, or $0.16 per share, and for the nine-month period ending September 30, 2013, MFFO was $36.6 million, or $0.40 per share. Performance across our portfolio of hotels is impacted by many factors, including conditions within our local markets and the U.S. economy as a whole. Based on hotel performance to date as well as current industry trends, we anticipate MFFO for the year 2013 will be in line with or improve by up to four percent as compared to MFFO for 2012. For the first nine months of 2013, the Company paid distributions of approximately $0.37 per share. Our current annualized distribution rate is approximately $0.47 per share. Apple REIT Eight has entered into a definitive merger agreement to combine with Apple REIT Seven and Apple REIT Nine pursuant to which Apple REIT Seven and Apple REIT Eight would merge into Apple REIT Nine. Under the agreement, each of Apple REIT Eight’s Units and as converted Series B Preferred Shares would be converted into the right to receive 0.85 common shares of Apple REIT Nine. In addition to certain customary closing conditions, the merger agreement is subject to approval by a majority of the outstanding Units of each REIT; therefore, there can be no assurance that the mergers will occur. We will provide additional information through a joint proxy statement/prospectus relating to the proposed transaction which we anticipate distributing to shareholders during the fourth quarter of 2013. We do not expect to comment further regarding this transaction until that time. Our commitment to the growth of shareholder investments will continue to guide our strategic business decisions and I am optimistic the Company is well positioned to take advantage of improving conditions across the hotel industry. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) (In thousands except statistical data) Three months ended Sept 30, 2013 Three months ended Sept 30, 2012 Nine months ended Sept 30, 2013 Nine months ended Sept 30, 2012 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Interest expense, net Merger transaction costs - Total expenses $ NET INCOME Net income $ Net income per share $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ Depreciation of real estate owned Funds from operations (FFO) $ Merger transaction costs - Modified FFO (MFFO) $ FFO per share $ MFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 78
